Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 7 and 10.
Claim 1 recites a method for encoding a plate-like workpiece, the method comprising: fusing parts of the magnetic layer with the base material of the workpiece by acting on the workpiece with radiation to melt the magnetic layer and the base material within the encoding area to form a molten area with a recognizable pattern; cooling the workpiece to re-solidify the molten area, wherein during re-solidification, magnetic particles of the magnetic layer are incorporated into, and firmly integrated in, the re- solidified previously molten area of the workpiece to cause a change in a remanence property of the workpiece to generate an encoding in the encoding area; and removing non-fused parts of the magnetic layer.
Claim 7 recites a method for identifying plate-like workpieces comprising: fusing parts of the magnetic layer with the base material of the workpiece by acting on the workpiece with radiation to melt the magnetic layer and the base material within the encoding area to form a molten area with a recognizable pattern, cooling the workpiece to re-solidify the molten area, wherein during re- solidification, magnetic particles of the magnetic layer are incorporated into, and firmly integrated in, the re-solidified previously molten area of the workpiece to cause a change in a remanence property of the workpiece to generate an encoding in the encoding area, and removing non-fused parts of the magnetic layer. storing the code in a memory device; reading the code by measuring a local distribution of magnetization in a read-out area; and comparing the stored code and the read-out code.
Claim 10 recites a radiation processing device comprising: a radiation unit for acting on a workpiece with radiation for melting and fusing magnetic particles of a magnetic layer to a surface of a base material of a workpiece in an encoding area; and a device for removing irradiated and melted, but non-fused, parts of the magnetic layer applied to the base material of the workpiece, wherein during re-solidification, magnetic particles of the magnetic layer are incorporated into, and firmly integrated in, the irradiated encoding area of the base material of the workpiece; and a control device that controls the device to carry out the method of encoding of claim 1 which the closest prior art of record of Knell (EP 1110660) or Moran (US 2010/0327060) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
1/4/2022